DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Claim Objections
Claim 12 is objected to because of the following informalities:  Lines 3-5 recite two “and” between the limitations.  It is suggested that Applicant remove one “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuta et al. (JP 03-180847A; see machine translation; hereinafter Kazuta) in view of Fromson et al. (US Patent 7,329,058; hereinafter Fromson).
With regards to claim 1, Kazuta teaches a processing system for processing a flexographic printing plate which moves along a processing path in an in-track direction, comprising: 
a platen (see FIG. 2 where insertion port 24 is located) for receiving the photosensitive flexographic printing plate having the latent image that has at least one exposed portion with hardened photopolymer and at least one unexposed portion with unhardened photopolymer (lines 105-107); 
a main processing unit (30) for forming a relief image from the latent image, the main processing unit comprising (FIG. 1): 
a pump (86) for contacting a first aqueous processing solution including a first dispersing agent with the latent image (FIG. 1; lines 155-157); 
a mechanical cleaning system (78) including one or more brushes for mechanically cleaning the latent image in the presence of the first aqueous processing solution (lines 147-151); and 
a collection system (68) for collecting a first used aqueous processing solution having the photopolymer (lines 140-146; FIG. 1); 
a second processing unit (10) that processes the flexographic printing plate with a processing liquid including: 
a hollow tube (46, 66) having a length extending across the flexographic printing plate (lines 126-130 and 136-140); 
a pressurized processing liquid supply system (due to the pump 56) for supplying pressurized processing liquid into an interior of the hollow tube (lines 130-140); 
(40, 42, 44 and discharge ports; FIG. 1, distributed along the length of the tube which deliver processing liquid onto a surface of the flexographic printing plate, wherein the pressurized processing liquid flows from the interior of the hollow tube through each of the emitters at a controlled flow rate (lines 122-140); and 
a second collection system (50) for collecting a second used aqueous processing solution having the photopolymer (lines 133-136); 
a processing solution tank (54, 84, 94) fluidly coupled to the collection system (68) and the second collection system (50) and configured to combine the first used aqueous processing solution with the second used aqueous processing solution to form a combined used aqueous processing solution in the processing solution tank (FIG. 1), wherein the processing solution tank is fluidly coupled with the pump of the main processing unit and the first aqueous processing solution is the combined used aqueous processing solution in the processing solution tank once formed (lines 158-168); 
a processing solution removal system (including 106) fluidly coupled with the processing solution tank (at 54 via 102), the processing solution removal system comprising: 
a holding tank (tank holding filter 106) configured for receiving the combined used aqueous processing solution (lines 175-178); and 
a conduit (102) from the processing solution tank to the holding tank lines 171-175), 
wherein the processing solution tank includes the combined used aqueous processing solution at less than a predefined maximum volume and having the photopolymer at less than a predefined maximum concentration (lines 158-168).
However, Kazuta is silent regarding the plurality of emitters being pressure-compensating emitters, wherein each pressure-compensating emitter is configured to control flow rate of the pressurized processing liquid to produce processing liquid drips.
(44; FIG. 3) for treating a printing plate, wherein each pressure-compensating emitter is configured to control flow rate of the pressurized processing liquid to produce processing liquid drips (col. 6, lines 10-48).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of emitters as taught by Kazuta with another known type of emitters as taught by Fromson to provide sufficient volume and pressure of the applied liquid to the target area (col. 6, lines 10-48; Fromson).  
With regards to claim 2, Kazuta, as combined with Fromson, teaches the processing system of claim 1.  However, Kazuta, as currently combined with Fromson, is silent regarding wherein the second processing unit further includes a second mechanical cleaning system including one or more brushes which move relative to the surface of the flexographic printing plate.
Fromson further teaches one or more brushes (74) which move relative to the surface of the printing plate (FIG. 7, col. 12, lines 33-64).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the teaching of spraying on the surface of a brush roller as taught by Fromson to the current combination of Kazuta and Fromson to provide continuous contact of solution with the printing plate surface (col. 12, lines 40-50; Fromson).
With regards to claim 3, Kazuta, as combined with Fromson, teaches the processing system of claim 2, wherein the pressure- compensating emitters deliver the processing liquid onto the one or more brushes which in turn deliver the processing liquid onto the surface of the flexographic printing plate (FIG. 7; Fromson; col. 12, lines 33-64).
With regards to claim 4, Kazuta, as combined with Fromson, teaches the processing system of claim 2, wherein the one or more brushes are rotating brushes which rotate around an (FIG. 7; Fromson; col. 12, lines 33-64).
With regards to claim 5, Kazuta, as combined with Fromson, teaches the processing system of claim 2, wherein the one or more brushes are translated laterally relative to the surface of the flexographic printing plate (because the plate is moved along the conveyance path, the rotating brush of feature 6 is translated laterally relative to the surface of the moving printing plate).
With regards to claim 7, Kazuta, as combined with Fromson, teaches the processing system of claim 1, wherein the flow rate of the processing liquid drips from each of the pressure-compensating emitters is equal to within 30% of one another (col. 6, lines 25-56; the liquid drips can be controlled to have exact same flow rate).
With regards to claim 8, Kazuta, as combined with Fromson, teaches the processing system of claim 1, wherein the flow rate of the processing liquid drips from each of the pressure-compensating emitters is less than 0.1 liters/minute.
However, Kazuta, as combined with Fromson, is silent regarding wherein the flow rate of the processing liquid drips from each of the pressure-compensating emitters is less than 0.1 liters/minute.  
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the flow rate from each emitter including the flow rate as claimed to efficiently clean the printing plate as originally intended while minimize the usage of the liquid solution.  In addition, it is noted that the specification of the flow rate is an intended use of the emitters and does not further distinguish the structure of the claimed invention compared to those of Kazuta, as combined with Fromson.
	With regards to claim 9, Kazuta, as combined with Fromson, teaches the processing system of claim 1, wherein the processing liquid is an aqueous processing solution including a dispersing agent (it is noted that the processing liquid is a liquid usable with the processing system of claim 1, thus, limitations regarding the specificity of the processing liquid does not further distinguish the structure of the processing system.  Therefore, Kazuta, as combined with Fromson, is considered to teach the structure of the claimed invention and capable of being used with the processing liquid as claimed).
With regards to claim 10, Kazuta, as combined with Fromson, teaches the processing system of claim 1, wherein the processing liquid includes a solvent (it is noted that the processing liquid is a liquid usable with the processing system of claim 1, thus, limitations regarding the specificity of the processing liquid does not further distinguish the structure of the processing system.  Therefore, Kazuta, as combined with Fromson, is considered to teach the structure of the claimed invention and capable of being used with the processing liquid as claimed).
With regards to claim 11, Kazuta, as combined with Fromson, teaches the processing system of claim 1, wherein the processing liquid is water (it is noted that the processing liquid is a liquid usable with the processing system of claim 1, thus, limitations regarding the specificity of the processing liquid does not further distinguish the structure of the processing system.  Therefore, Kazuta, as combined with Fromson, is considered to teach the structure of the claimed invention and capable of being used with the processing liquid as claimed).
With regards to claim 12, Kazuta, as combined with Fromson, teaches (citations to Kazuta unless specified otherwise) the processing system of claim 1, wherein the flexographic printing plate has a latent image formed by image-wise exposure of a photopolymer (lines 92-105), and [and] (see claim objection above) wherein the second processing unit washes the developed relief image to remove debris from the developed relief image (lines 102-111).
With regards to claim 14, Kazuta, as combined with Fromson, teaches (citations to Kazuta unless specified otherwise) the processing system of claim 1, further comprising a dosing pump (56) between upstream of the hollow tube.
With regards to claim 15, Kazuta, as combined with Fromson, teaches the processing system of claim 1.  However, Kazuta is silent regarding wherein the pressurized processing liquid supply system pressurizes the processing liquid to about 30-60 psi.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, utilizing the dosing pump to a desired psi would be routine to one skilled in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to operate the pump such that the supplied liquid is provided at an 
With regards to claim 16, Kazuta, as combined with Fromson, teaches the processing system of claim 15, wherein the controlled flow rate is the processing liquid drips (col. 6, lines 36-47), wherein the processing liquid drips have a rate across the plurality of pressure-compensating emitters to be within 30% with respect to each other (col. 6, lines 25-56; the liquid drips can be controlled to have exact same flow rate).
With regards to claim 17, Kazuta, as combined with Fromson, teaches the processing system of claim 16.  However, Kazuta, as combined with Fromson, is silent regarding wherein the processing liquid drip rate is about 0.076 liter/minute per 33 pressure-compensating emitters.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, utilizing a specific number of pressure-compensating emitters and controlling the drip rate would be routine and within one skilled in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum number of emitters and drip rate, including those as claimed, as taught by Kazuta, as combined with Fromson, to provide optimum coating on the substrate.
With regards to claim 18, Kazuta, as combined with Fromson, teaches the processing system of claim 17, the plurality of pressure-compensating emitters being 33 pressure-compensating emitters.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, utilizing a specific number of pressure-compensating emitters would be routine and within one skilled in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum number of emitters and drip rate, including those as claimed, as taught by Kazuta, as combined with Fromson, to provide optimum coating on the substrate.
With regards to claim 19, Kazuta, as combined with Fromson, teaches (citations from Fromson) the processing system of claim 1, wherein the plurality of pressure-compensating emitters are configured such that the processing liquid drip rate (col. 6, lines 25-56; the drip rate can be controlled) is independent of the pressure of the pressurized processing liquid in the hollow tube.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuta et al. (JP 03-180847A; see machine translation; hereinafter Kazuta) in view of Fromson et al. (US Patent 7,329,058; hereinafter Fromson), and further in view of Danon (US Publication 2009/0013888).
With regards to claim 6, Kazuta, as combined with Fromson, teaches the processing system of claim 1.  However, Kazuta, as combined with Fromson, is silent regarding wherein the second processing unit further includes a pressurized air system which blows the processing liquid off the surface of the flexographic printing plate.
Danon teaches a pressurized air system (9) which blows the processing liquid off the surface of the flexographic printing plate ([0131]; FIG. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the pressurized air system as taught by Danon to the processing system of Kazuta, as combined with Fromson, to further dispersing the liquid onto the surface of the printing plate ([0131]; Danon) for treatment purposes as originally intended by Kazuta (abstract; Kazuta).





Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853           
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853